DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 08/26/2021 claims 1-20 are pending in the present application, claims 1, 12 are written in independent form. The present Application claims Priority to provisional Applications 63/081,162 with filing date of 09/21/2020; 63/084,447 with a filing date of 09/28/2020; 63/086,527 with a filing date of 10/01/2020; 63/091,873 with a filing date of 10/14/2020.
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 7, 12, 13, 16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 1, and 12 claims 1 and 12 set forth ‘Tmax1’ and ‘Tmax2’ which are defined as the maximum possible values for time stamps, however claims 1, 2, 7, 12, 13 and 16 do not use ‘Tmax1’ and ‘Tmax2’ for anything with respect to the substance of the claim. ‘Tmax1’ and ‘Tmax2’ are not used as any part of determining a range by calculating an average time-of-flight. Inclusion of the terms in claims 1 and 12 renders the claim language unclear. For purposes of examination the terms are given no patentable weight in examination of claims 1, 2, 7, 12, 13, 16.


Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 12, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20190391252 to Waheed et al (hereinafter d1) in view of United States Patent Application Publication US-20150382143 to Lindskog et al (hereinafter d2).
Regarding claim 1, as to the limitation “A method of performing ranging, by a first device, with respect to a second device, the method comprising:”  d1 discloses a system including at least a first and second device (see d1 Fig. 1), wherein the device includes at least a processor (i.e. ranging processor) (see d1 para. 0034; Fig. 4 element 428) wherein the device executes instructions to control the device to perform a method (see d1 Figs. 6-7) for ranging (see d1 para. 0002);
as to the limitation “receiving, by the first device, a plurality of timestamps including a first timestamp and a second timestamp” d1 discloses a device which receives a message with includes at least a plurality of time stamps (see d1 para. 0025-0027);
as to the limitation “the first timestamp indicating a time-of-arrival (TOA) of a first wireless signal arriving at the second device, a maximum possible value of the first timestamp being Tmax1, and the second timestamp indicating a time-of-departure (TOD) of a second wireless signal departing from the second device, a maximum possible value of the second timestamp being Tmx2 and greater than Tmax1; and determining, by the first device, a range R with respect to the second device by calculating an average time-of-flight (TOF) of the first wireless signal and the second wireless signal based on the first timestamp and the second timestamp” d1 discloses the time stamp indicate a time of arrival and time of departure (see d1 para. 0025-0027) and determining range by calculation of time of flight (see d1 para. 0026-0027) average (see d1 para. 0046) based on time stamps. However, d1 does not appear to explicitly disclose an antenna or TOA or TOD explicitly (the terms only being implied by d1), attention is directed to d2. D2 discloses ToA and ToD (see d2 para. 0020 tables 1-3), and antenna (see d2 para. 0012, 0020, 0113, 0116), as well as maximum time values (see d2 para. 0110).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of antenna, TOA, TOD as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: reducing the burden on the client; reducing communications overhead; reducing power consumption by the client device; (see d2 para. 0004).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to achieve the predictable result of reducing the burden on the client; reducing communications overhead; reducing power consumption by the client device; (see d2 para. 0004) wherein both techniques were known  and used as of the effective filing date (as shown by d2), and the combination yielding a predictable result of reducing communications overhead (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 2, as to the limitation “The method of claim 1, further comprising: sending, by the first device, the first wireless signal to the second device; and receiving, by the first device, the second wireless signal from the second device, wherein the range R corresponds to a measured distance between the first device and the second device” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose sending, by the first device, the first wireless signal to the second device; and receiving, by the first device, the second wireless signal from the second device, wherein the range R corresponds to a measured distance between the first device and the second device (see d1 para. 0002, 0025-0027).
Regarding claim 7, as to the limitation “The method of claim 1, wherein: the plurality of timestamps further includes a third timestamp indicating a TOD of the first wireless signal departing from a third device and a fourth timestamp indicating a TOA of the second wireless signal arriving at the third device, and the range R is a differential range corresponding to a difference between a distance from the first device to the second device and a distance from the first device to the third device” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose the plurality of timestamps further includes a third timestamp indicating a TOD of the first wireless signal departing from a third device and a fourth timestamp indicating a TOA of the second wireless signal arriving at the third device, and the range R is a differential range corresponding to a difference between a distance from the first device to the second device and a distance from the first device to the third device (see d2 para. 0076 Fig. 5) as applied to a differential range (see d2 para. 0022).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of the plurality of timestamps further includes a third timestamp indicating a TOD of the first wireless signal departing from a third device and a fourth timestamp indicating a TOA of the second wireless signal arriving at the third device, and the range R is a differential range corresponding to a difference between a distance from the first device to the second device and a distance from the first device to the third device as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: reducing the burden on the client; reducing communications overhead; reducing power consumption by the client device; (see d2 para. 0004).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to achieve the predictable result of reducing the burden on the client; reducing communications overhead; reducing power consumption by the client device; (see d2 para. 0004) wherein both techniques were known  and used as of the effective filing date (as shown by d2), and the combination yielding a predictable result of reducing communications overhead (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 12, as to the limitation “A first device that performs ranging with respect to a second device, the first device comprising: an antenna” “a ranging processor”  d1 discloses a system including at least a first and second device (see d1 Fig. 1), wherein the device includes at least a processor (i.e. ranging processor) (see d1 para. 0034; Fig. 4 element 428) wherein the device executes instructions to control the device to perform a method (see d1 Figs. 6-7) for ranging (see d1 para. 0002);
as to the limitation “receives wireless signals including a plurality of timestamps including a first timestamp and a second timestamp” d1 discloses a device which receives a message with includes at least a plurality of time stamps (see d1 para. 0025-0027);
as to the limitation “the first timestamp indicating a time-of-arrival (TOA) of a first wireless signal arriving at the second device, a maximum possible value of the first timestamp being Taxi, and the second timestamp indicating a time-of-departure (TOD) of a second wireless signal departing from the second device, a maximum possible value of the second timestamp being Tmax2 and greater than Tmax1; and a ranging processor that determines a range R with respect to the second device by calculating an average time-of-flight (TOF) of the first wireless signal and the second wireless signal based on the first timestamp and the second timestamp” d1 discloses the time stamp indicate a time of arrival and time of departure (see d1 para. 0025-0027) and determining range by calculation of time of flight (see d1 para. 0026-0027) average (see d1 para. 0046) based on time stamps. However, d1 does not appear to explicitly disclose an antenna or TOA or TOD explicitly (the terms only being implied by d1), attention is directed to d2. D2 discloses ToA and ToD (see d2 para. 0020 tables 1-3), and antenna (see d2 para. 0012, 0020, 0113, 0116), as well as maximum time values (see d2 para. 0110).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of antenna, TOA, TOD as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: reducing the burden on the client; reducing communications overhead; reducing power consumption by the client device; (see d2 para. 0004).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to achieve the predictable result of reducing the burden on the client; reducing communications overhead; reducing power consumption by the client device; (see d2 para. 0004) wherein both techniques were known  and used as of the effective filing date (as shown by d2), and the combination yielding a predictable result of reducing communications overhead (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 13, as to the limitation “he first device of claim 12 that: sends the first wireless signal to the second device; and receives the second wireless signal from the second device, wherein the range R corresponds to a measured distance between the first device and the second device” d1 in view of d2 disclose claim 12 as set forth above, d1 in view of d2 also disclose sending, by the first device, the first wireless signal to the second device; and receiving, by the first device, the second wireless signal from the second device, wherein the range R corresponds to a measured distance between the first device and the second device (see d1 para. 0002, 0025-0027).
Regarding claim 16, as to the limitation “The first device of claim 12, wherein: the plurality of timestamps further includes a third timestamp indicating a TOD of the first wireless signal departing from a third device and a fourth timestamp indicating a TOA of the second wireless signal arriving at the third device, and the range R is a differential range corresponding to a difference between a distance from the first device to the second device and a distance from the first device to the third device” d1 in view of d2 disclose claim 12 as set forth above, d1 in view of d2 also disclose the plurality of timestamps further includes a third timestamp indicating a TOD of the first wireless signal departing from a third device and a fourth timestamp indicating a TOA of the second wireless signal arriving at the third device, and the range R is a differential range corresponding to a difference between a distance from the first device to the second device and a distance from the first device to the third device (see d2 para. 0076 Fig. 5) as applied to a differential range (see d2 para. 0022).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of the plurality of timestamps further includes a third timestamp indicating a TOD of the first wireless signal departing from a third device and a fourth timestamp indicating a TOA of the second wireless signal arriving at the third device, and the range R is a differential range corresponding to a difference between a distance from the first device to the second device and a distance from the first device to the third device as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: reducing the burden on the client; reducing communications overhead; reducing power consumption by the client device; (see d2 para. 0004).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to achieve the predictable result of reducing the burden on the client; reducing communications overhead; reducing power consumption by the client device; (see d2 para. 0004) wherein both techniques were known  and used as of the effective filing date (as shown by d2), and the combination yielding a predictable result of reducing communications overhead (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Allowable Subject Matter







Claims 3-6, 8-11, 14-15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130336131 to Zhang et al discloses performing ranging operations (700) between two or more wireless devices (STA1 and STA2). For some embodiments, the ranging operation allows each of a pair of ranging devices to estimate timing errors associated with measuring the time of arrival (TOA) of received signals, and to remove such timing errors from the measured TOA values. TOA and time of departure (TOD) information may also be exchanged between the devices using measurement action frames defined by IEEE 802.11v standards. In addition, an iterative process (800) is disclosed that allows a sequence of measurement action frames exchanged between the ranging devices to refine the timing errors and thus also refine the round trip time (RTT) value of signals exchanged between the devices.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643